Title: To John Adams from Nathaniel Nazro, November 1781
From: Nazro, Nathaniel
To: Adams, John



Mill Prison, Plymouth November 1781
Sir

As a Citizen, of the Commonwealth, of Massachusetts Bay, and an individual, of the United States of America (in Captivity) I beg leave to address your Excellency being flatterd, with a hope, of meeting, your countenance and favour, in consequence of your Known goodness towards the distressd of mankind in General, Particularly those whose merit, and distinguish’d Services in the Cause of our Country, (more or less) intitle them to Excellencies Care and Protiction, it would be highly Unbecoming in me to relate anything in Praize or Commendation of myself, nor would it redound to my Honor, in least, from my own bare asertion You will Howe’re permit me, to inform Your Excellency that Having been Educated, to the Mercantile Bussiness, which I follow’d in Company, with my Bro, Jno Nazro in Boston, and at the Commencement of the Present Warr, I took an Active Part and was Honord with a Commission, and a Co. which Commission I at Present bear, but in Process of time several Regts. falling short of the Complement of Men, and drafts having taken Place, from Several of the Junior officers to make up the compt. of the Senior I was in Consequence hereof left with a Command. In this Scituation, I made application, for leave to go to Sea, (which being granted for a Particular time,) I engaged, and was in the Capacity of a Capt. of marines, in a Privateer Ship fitted out of Boston mounting 26. Guns Commd: by Jer’e OBrien Esqe. when I had the misfortune to be Captur’d, in Octo. 1780. to which I owe all my Present Woes, having Suffer’d much, during a long and tedious Transportation, from N York to this place, on which Passage many of my fellow Sufferers, (thro’ Cruel Treatment) lost their lives, who were brave men and had Signaliz’d themselves in our Countrys Service. I need not relate to your Excellency the uncommon distress that is experienced, by Prisoners, (Particularly, in England) not only in want of Food, but in a long tedious and Painfull imprisonment, and you will naturally conclude, it must be much more grating to Such as have ever lived in Plenty, affluence, and a Genteel life, than [to] those who have been accustom’d, to the Hardships of Seafaring Bussiness, and as the Government of Brit­tain has Shewn manifest, dispositions of Exchanging us, for what She terms her Royal, Subjects Captur’d under the American, Flagg. The Gent. who bears your Excellency this being Exchangd in this manner, together with many others, Some, for and against, Persons detain’d for them, in France and america. The Purport of this address is Therefore that in your Excellency’s ever wanted goodness, you would be pleas’d to have, confin’d, for my immediate redemption, the first Brittish Officer, that Shall Happen, to be brought within the dominions, of that Court at which you reside, who may be of Rank, equal, or in any respect upon an Equality, Particularly if taken under the american Flagg, As the Independence of America, has already gain’d so much ground, in Brittain, as to hold rank of Prisoners, in the fullest estimation, (Capt. Jno. Manley being Exchang’d against an English Major) and I flatter myself, Opportunities of this kind will frequently offer from the several american Privateers, that are at This time Cruising in the European Sea’s, together with the many Letters of Marque, Vessell’s belonging to America, that continually trade, to several Ports of the Different Courts of Europe, and in an Instance of this Kind, I can with confidence assure your Excellency there will be no Injustice, done to any of my fellow Prisoners here, there being none, in Senority, to me of The like Rank, or held in the Same Estimation; and Permit me to add, that if I Should be So Happy as to meet your favour in this respect, I could wish you as Speedy as Possible communicate it to Mr. Wm. Hodgson & Co Merchts. No. 17 Coleman street London Who acts as agent on the Part and in behalf of america. The obligation of gratitude, which an Instance of this Kind will lay me under, will be equal to the respect I bear your Excellency, on account of the great Abilities and unquestion’d, Integrity in those High Employments In which you have not only, Honor’d your Country [but] have Likewise, renderd her the most Esential Service.

I have the Honor, to be with the greatest Regard Your Excellency’s most Devoted, much Obliged Humble & obt. Servant
Nathl. Nazro

